DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office Action is in response to Claims 1-9, filed September 11, 2020, which are pending in this application.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: "23", "43", "44", "45", "46", "60", and "74". 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) that are mentioned in the description: "1", "2", "3", "5", "6", "7", "31", "32", "81", "82", "83", and "84".  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution. 
When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). Claim Set 1, filed August 11, 2020 had Claims 1-7. Amended Claim Set 2, filed September 11, 2020, added a claim between original claim 5 and original claim 7 (numbering it “6” and noting it was “Newly added”) and a claim after original claim 7 (numbering it “9” and noting it was “Newly added”). During this amendment original claims 6 and 7 were renumbered improperly as 7 and 8, respectively.
Misnumbered claims of amended Claim Set 2 filed September 11, 2020, have been renumbered as follows:
Claim 6 has been renumbered as Claim 8
Claim 7 has been renumbered as Claim 6
Claim 8 has been renumbered as Claim 7
Claim 9 remains newly added
Claims 1-3, 5, and 7-9 is/are objected to because of the following informalities: 
Claim 1, lines 8-9, should recite, “and be transmitted from [the] an inside to [the] an outside to [the] an entire light conduction sole” to avoid lack of antecedent basis issues.
Claim 1, line 15, should recite, “so that [the] a whole light conduction structure” to avoid lack of antecedent basis issues.
Claim 2, line 3, should recite, “wherein an edge of the hollowed frame (24) has inside-outside double fastener clamping slots (25), [the] and an outer circumference of the light screen (70) can be inserted in the clamping slots (25) and fixed”.
Claim 2, lines 3-4 should recites, “[the] and an outer circumference of the light screen (70)”.
	Claim 3, line 5, should recite, “the multiple tenons”.
Claim 5, lines 4-5, should recite, “[the] an inner side face of the outer ring plate ”.
Claim 5, lines 6-7 should recite, “… is used as [the] a clearance for fixing after the outer edge of light screen (70) is inserted”.
Claim 7, line 2 should recite, “[the] a back side of the light conduction structure”.
Claim 8, line 2, should recite, “pattern defined in”.
Claim 9, line 3 should recite, “[the] a left side or right side of the shoe surface (20), or [the] a backside of the shoe surface”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2, 5, and 7 (and claims 3-4, 6, 8, and 9 at least for depending from a rejected claim) is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, is indefinite as it recites “an insole (22) being combined under a shoe surface (20), and wherein the insole (22) is combined on a light conduction sole (10) to form a shoe (30)”. It is unclear if the insole is combined only under a shoe surface, the insole is combined only on a light conduction sole, or if the insole is combined under both a shoe surface and a light conduction sole. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “an insole (22) being combined under a shoe surface (20), and 
Claim 1 recites the limitation "when the illuminator emits light, the light rays” in line 7. There is insufficient antecedent basis for this limitation in the claim and makes it unclear if the light rays are a structure of the light emitted or a function of the illuminator. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “when the illuminator emits light rays, the light rays….” 
Claim 1 recites the limitation "the top” in line 15. It is unclear what structure “the top” is of. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “[the] a top of the light conduction structure”. 
Claim 4, is indefinite as it recites “a steplike groove… a steplike lug”. It is unclear how one of ordinary skill in the art would ascertain how much like a step a structure would need to be to be considered “steplike”. Applicant’s specification does not disclose 
Claim 5 recites the limitation "an additional outer ring plate" in line 2. It is unclear how there is an additional outer ring plate when no other ring plate has been claimed previously. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “an 
Claim 5, is indefinite as it recites “[the] an inner side face of the outer ring plate is partially combined with the shoe surface, the uncombined portion is used as the clearance for fixing after the outer edge of light screen is inserted”. It is unclear what structure “the uncombined portion” is referencing. It is unclear if “the uncombined portion” is part of the inner side face of the outer ring plate, the shoe surface, or the outer edge of the light screen. Further, it is unclear what structure a “clearance” is referring to and what “fixing” means in relation to the structures of the claimed invention. Therein the metes and bounds of the claim are indefinite. For examination purposes, the claim is being interpreted as, “[the] an inner side face of the outer ring plate is partially combined with the shoe surface, the uncombined portion of the inner side face of the outer ring plate is used as [the] a clearance for fixing after the outer edge of light screen is inserted”, with “clearance” meaning an area for the outer edge of the light screen to attach and “fixing” meaning “to attach to”, consistent with what is seen in Fig. 7 of the Applicant’s Drawings.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mott US 5500635.
Regarding Independent Claim 1, Mott discloses a shoe surface structure with variable luminescent pattern (Abstract; Figs. 15-24), comprising: an insole (Fig. 17A, #833) being combined under a shoe surface (Fig. 17A, #834), and the light rays can penetrate into the light conduction sole (Col. 20, l. 51 – Col. 21, l. 22) and be transmitted from the inside to the outside to the entire light conduction sole (Col. 20, l. 51 – Col. 21, l. 22); a light conduction structure (Fig. 18, #850/840) being hidden in the shoe surface (Figs. 15-24); wherein a bottom (Fig. 21. #852) of the light conduction structure extends out under the shoe surface (Col. 19, l. 45 – Col. 20, l. 8), and contacts the light conduction sole (Figs. 15-24; Col. 19, l. 45 – Col. 20, l. 8), when the light conduction sole receives light, the light can be conducted from the bottom of the light conduction structure up to [the] a top of the light conduction structure (Figs. 22-24; Col. 21, l. 1-12), so that the whole light conduction structure gets light (Figs. 22-44; Col. 21, l. 1-12);  when the light conduction structure receives light, the light is transmitted out of the hollowed pattern (Col. 20, l. 51 – Col. 21, l. 22).
Examiner notes that italicized limitations in the Prior Art rejections are functional and do not positively recite a structural limitation, but instead require the ability of the structure to perform and/or function. As the Prior Art of Mott discloses the structure of the shoe surface structure with luminescent pattern, there would be a reasonable expectation for the shoe surface structure with luminescent pattern to perform such functions as explained after each functional limitation.
Regarding Claim 2, Mott discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein an edge of the hollowed frame (Mott Annotated Fig. 24) has inside-outside double fastener clamping slots (Mott Annotated Fig. 24), [the] and an outer circumference of the light screen (Mott Annotated Fig. 24) can be inserted in the clamping slots and fixed (Figs. 15-17A and 22-24 show the light screen #842 fixed into slots).
Regarding Claim 4, Mott discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein there is a steplike groove (Fig. 17A 
Regarding Claim 6, Mott discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein the hollowed pattern is one or a combination of the following items, words trademark, descriptive trademark, totem, lines, symbol, English letters, Arabic numerals and name (Fig. 15 shows English letters as the hollowed pattern).
Regarding Claim 9, Mott discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein the hollow frame is arranged on [the] a left side or right side of the shoe surface, or [the] a backside thereof (Fig. 15).
Claim(s) 1, 3, and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sorofman US 5930921.
Regarding Independent Claim 1, Sorofman discloses a shoe surface structure with variable luminescent pattern (Abstract; Figs. 9-13), comprising: an insole (Fig. 9, #18) being combined under a shoe surface (Col. 2, l. 31-36), and the light rays can penetrate into the light conduction sole (Col. 5, l. 41-55) and be transmitted from the inside to the outside to the entire light conduction sole (Col. 5, l. 41-55); a light conduction structure when the light conduction sole receives light, the light can be conducted from the bottom of the light conduction structure up to the top (Col. 5, l. 41-55), so that the whole light conduction structure gets light (Col. 5, l. 41-55); wherein an outer layer of the shoe surface (Fig. 9, #12/14) has a hollowed frame (Fig. 10, #84), the hollowed frame corresponds to the light conduction structure (Fig. 10); a light screen (Fig. 10, #88) covering the entire hollow frame is provided (Fig. 10), the light screen is lightproof or semi-lightproof (Col. 5, l. 41-55; Fig. 10), and is in face-to-face corresponding contact with the light conduction structure (Fig. 10 shows #88 adjacent to #84); the light screen is provided with a hollowed pattern (Fig. 10 shows a two-dot pattern of lights); when the light conduction structure receives light, the light is transmitted out of the hollowed pattern (Col. 5, l. 41-55).
Regarding Claim 3, Sorofman discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein the shoe surface is provided with multiple punch holes (Fig. 9, #84/86) around the hollowed frame (Figs. 9 & 12), and the light screen is provided with multiple tenons (Sorofman Annotated Fig. 10 and Sorofman Annotated Fig. 11) corresponding to the punch holes (Figs. 10 & 11), the multiple tenons can be embedded in the corresponding punch holes to fix the light screen (Figs. 10 & 11, Col. 5, l. 41-55).
Regarding Claim 7, Sorofman discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, wherein [the] a back side (Sorofman Annotated 
Regarding Claim 8, Sorofman discloses the shoe surface structure with variable luminescent pattern defined in claim 1, wherein an outer side edge of the hollow frame (Sorofman Annotated Fig. 11) and an inner side edge of the light screen (Sorofman Annotated Fig. 11) are fixed together by a double-sided film (Col. 5, l. 10-12).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorofman as applied to claim 1 above, and further in view of Guerra US 5813148.
Regarding Claim 5, Sorofman discloses the shoe surface structure with variable luminescent pattern defined in Claim 1, but does not disclose wherein there is an an inner side face of the outer ring plate is partially combined with the shoe surface, the uncombined portion of the inner side face of the outer ring plate is used as [the] a clearance for fixing after the outer edge of light screen is inserted.
an inner side face of the outer ring plate is partially combined with the shoe surface (Fig. 5 shows the outer ring plate #4 joined partially with the shoe surface #3 at connection #12), the uncombined portion of the inner side face of the outer ring plate is used as [the] a clearance (Fig. 5, #14) for fixing after the outer edge of light screen is inserted (Fig. 5, #11).
Both Sorofman and Guerra teach analogous inventions in the art of shoes with light components. Therefore it would have been obvious to one of ordinary skill in the art prior to the effective filing date to modify Sorofman with the teachings of Guerra such that there is an outer ring plate outside the shoe surface that has an orifice corresponding to the hollowed frame such that so that the shoe could be made with various different materials to give the shoe a particular aesthetic that would appeal to a certain group of wearers, and an inner side face of the outer ring plate being partially combined with the shoe surface so that the ring plate would be completely secure in one area on the shoe so no debris could infiltrate the hollow frame to damage the lighting structure, and the uncombined portion of the inner side face of the outer ring plate would have a clearance used for fixing the light screen after insertion so that the light screen would be held in place until the time came to remove it for cleaning or replacement.

    PNG
    media_image1.png
    820
    832
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    384
    979
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    650
    766
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    1039
    805
    media_image4.png
    Greyscale

Conclusion

Thorpe US 20060198121 teaches a shoe with luminescent displays
Nadel US 5577828 teaches a shoe with illuminating abilities
Chien US 5860727 teaches a shoe with lighting elements
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL M. WEIS whose telephone number is (571)272-6804. The examiner can normally be reached Mon-Fri : 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA J. TOMPKINS can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/RAQUEL M. WEIS/Examiner, Art Unit 3732                                                                                                                                                                                                        
/HEATHER MANGINE, Ph.D./Primary Examiner, Art Unit 3732